Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed on 12/22/2020. An Interview held on 3/15/2021 resulted in amendments to claims 1, 9, 15 and cancelation of claims 21-24.  To correct an informality, claims 4, 5 are cancelled and re-instated to ensure dependent claims are numerically succeeding. Claims 1-6, 9-11, 13, 15-18, 25, 26 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Hussein Akhavannik on 3/17/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method comprising:

receiving, via the network device, and from a user device, a first request associated with the first beacon; 
suppressing, via the network device, and based on a digital fingerprint including historical time frames during which the user device is in proximity to the private wireless network, the first request such that the user device is caused to transmit a second request associated with the second beacon;
receiving the second request from the user device; and
providing access to the private wireless network in response to reception of the second request.
4. (Currently Amended) The method of claim [[5]] 1, wherein the suppressing the first request is further based on an identifier associated with the user device .
5. (Currently Amended) The method of claim [[1]] 4,  wherein the identifier comprises a media access control (MAC) address.
9.	(Currently Amended) A method comprising:
causing transmission, to a user device, of a first beacon associated with a public wireless network and a second beacon associated with a private wireless network, wherein the transmission of the second beacon is prioritized over the first beacon based on a digital fingerprint including historical time frames during which the user device is in proximity to the private wireless network; 
receiving a request from the user device associated with the second beacon; and 
providing access to the private wireless network in response to reception of the request.
15.	(Currently Amended) A method comprising:

receiving, via the premises network device, and from a user device, a request associated with the first beacon; 
transmitting, via the premises network device, and based on at least an identifier associated with the user device and a digital fingerprint including historical time frames during which the user device is in proximity to the private wireless network, 
providing, to the user device, via the premises network device, and based on the response associated with the second beacon, access to the private wireless network. 
21-24.	(Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The Instant Invention pertains to an access point maintaining a dual database of a public and a private wireless network accessed by a user device and giving priority (by suppressing the public network) to the private wireless network. Scahill, the closest prior art, teaches maintaining dual MAC addresses but does not teach maintaining a digital signature with historical time frames in which the user device is in proximity. Therefore, 

Allowable Subject Matter
Claims 1-6, 9-11, 13, 15-18, 25, 26 renumbered as claims 1-16 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/B.M./Examiner, Art Unit 2415              

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415